Citation Nr: 1131395	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  07-12 978	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a skin condition classified as psoriasis, to include as secondary to Agent Orange exposure, and to include tinea versicolor.  

2.  Entitlement to an increased rating for residuals of shell fragment wound of the right leg, classified as a scar, rated as noncompensable prior to June 16, 2008 and rated as 10 percent disabling as of June 16, 2008. 

3.  Entitlement to an increased rating for residuals of shell fragment wound of the left leg, classified as a scar, rated as noncompensable prior to June 16, 2008 and rated as 10 percent disabling as of June 16, 2008. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran served on active duty from May 1967 to June 1970.  He received the Purple Heart award for wounds sustained in combat in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) from Department of Veterans Affairs (VA) rating actions in March 2006 that denied compensable ratings for residuals of shell fragment wounds on both lower extremities, and in June 2008 that denied service connection for a skin disorder, classified as psoriasis.  An August 2008 DRO decision granted a staged increase for the shell fragment wound of each leg to 10 percent disabling as of June 16, 2008 (date of VA examination), and continued the noncompensable ratings prior to that date.  Despite this increase, from compensable to 10 percent ratings, the appeal continues because the highest theoretically possible rating has not assigned.  See AB v. Brown, 6 Vet. App. 35 (1993).  

A June 2010 Board decision denied a compensable rating for bilateral hearing loss and denied an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD).  The matters addressed herein were remanded for further evidentiary development.  The June 2010 Board decision noted that a June 2006 rating decision implemented a reduction of a 100 percent rating for the Veteran's service-connected prostate cancer to 60 percent and that a notice of disagreement (NOD) in July 2006 was filed, but that no statement of the case (SOC) had been issued as to this matter. As a result, this matter was remanded for the RO to issue an SOC, citing Manlincon v. West, 12 Vet. App. 238 (1999).  

Subsequently, an SOC was issue in June 2010 but the Veteran never perfected the appeal by filing a Substantive Appeal, VA Form 9, or equivalent.  Consequently, this matter is not before the Board.  See 38 C.F.R. § 20.200 (2010) (An appeal consists of a timely filed NOD in writing and, after an SOC has been furnished, a timely filed Substantive Appeal).  

When the Board remanded the case in 2010, the claim for service connection for a skin condition was not listed as including service connection for tinea versicolor.  A claim is not limited only to a particular diagnosis; rather, the disability claimed must reasonably be construed in light of the claimant's description of the claim, the symptoms described, and information submitted in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 - 6 (2009) (holding that a claim for PTSD was a claim for any acquired psychiatric disorder).  Because the VA examination, on remand by the Board, found that the Veteran has tinea versicolor, the issue of service connection for a skin condition has been revised as stated on the title page to include service connection for tinea versicolor. 

The case has now been returned for appellate adjudication.  


FINDINGS OF FACT

1.  The Veteran engaged in combat in Vietnam. 

2.  Credible and competent lay evidence establishes that during service the Veteran had signs and symptoms of a chronic skin disorder which is now diagnosed as tinea versicolor.  This skin disorder has persisted since service and remains present.

3.  Although diagnostically suspected, psoriasis is not shown. 

4.  The residuals of the Veteran's shell fragment wound of the right leg is manifested by a superficial and painful scar.  Because there was no involvement of underlying musculature, bones, vasculature or nerves, there is no muscular, neurological, or vascular lower extremity impairment due to the fragment wound.  

5.  The residuals of the Veteran's shell fragment wound of the left leg is manifested by a superficial and painful scar.  Because there was no involvement of underlying musculature, bones, vasculature or nerves, there is no muscular, neurological, or vascular lower extremity impairment due to the fragment wound.  



CONCLUSIONS OF LAW

1.  Psoriasis was not incurred in or aggravated during active duty and may not be presumed to have been so incurred based upon the presumption for chronic diseases or diseases presumptively due to in-service herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.309(a) (2010).  

2.  Tinea versicolor was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).  

3.  An evaluation of 10 percent but no higher for a scar as a residual of shell fragment wound of the right leg is warranted since October 7, 2005.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic Code 7804 (2010).  

4.  An evaluation of 10 percent but no higher for a scar as a residual of shell fragment wound of the left leg is warranted since October 7, 2005.  38 U.S.C.A. § 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic Code 7804 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims.  See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

VA will notify the claimant of:  (1) any information and medical or lay evidence needed for claim substantiation, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The VCAA notice is intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, a timing of notice error can be corrected by readjudication after VCAA notice is provided, including readjudication by a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication even if it states that it is not).  

As to the claims for increased ratings, the RO provided the Veteran with pre-adjudication VCAA notice by letter, dated in October 2005.  The notice included the type of evidence needed to substantiate the claims for increase, namely, evidence of an increase in severity and notice that VA would obtain VA and other Federal agency records and that private medical records could be submitted or VA could be authorized to obtain them.  The notice included information as to determinations of effective dates and determinations of disability ratings, e.g., the nature, severity, and duration of symptoms in relation to a rating schedule. 

VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the Veteran was provided with a letter in June 2008 which satisfies the Vazquez requirements inasmuch as it cited the Diagnostic Codes for the evaluation of scars.  While this was after the initial rating decision which is appealed, it was prior to readjudication of the claims in the Supplemental SOCs (SSOCs) in April 2009, May 2009, and following the June 2010 Board remand, the SSOC in December 2010.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (an SSOC is a readjudication of a claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  Here, the Veteran's available service treatment records (STRs) are on file as are VA treatment records.  The record does not show that he either sought or received any private treatment records for the disabilities herein at issue.  Also, he declined the opportunity to testify in support of his claims.  

Moreover, the Veteran has been afforded VA examinations for his service connection claim and his increased rating claims, pursuant to the June 2010 Board remand.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  These examinations, in 2008 and on remand in 2010, are thorough.  Moreover, the most recent examinations in 2010 substantially comply with the Board's June 2010 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the examinations were adequate because they were based upon his prior medical history and described the disabilities and limitations imposed in sufficient detail for appellate adjudication.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (citing 38 C.F.R. § 4.1).  Ultimately, an adequate examination is one that addresses all relevant information.  The examinations in 2008 and 2010 did exactly that.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that there has been compliance with the VCAA duty-to-assist provisions.  




Background

The Veteran's examination for service entrance in December 1966 was negative for any disability  or disorder of the skin.  In May 1968 he treated for fragment wounds of each leg.  The wounds were debrided and a fragment was removed from the left leg but no fragment was found in the right leg.  

On VA general medical examination in 1970 the Veteran had no gross abnormalities of the skin except for oval scars on both lower extremities, being approximately 3/4 by 1/2 inch in diameter on the right leg, and 1 inch by 3/4 inch on the left lower leg.  They were well healed and non-tender to palpation.  His musculoskeletal system was otherwise normal and neurologically his reflexes were active and equal.  X-rays of his legs revealed no retained metallic foreign bodies and the bones appeared normal.  

On VA surgical examination in 1970 it was noted that the wound to the Veteran's right leg was on the anterior aspect but the wound to the left leg was to the posterior aspect.  The right pre-tibial scar and the left posterior tibial scar caused some mild discomfort at times.  He felt that his legs fell asleep from time to time when he crossed them.  On examination the scar on the right leg was superficial and about the size of a dime.  The scar on the left leg on the posterior aspect, i.e., on the calf, was about the size of a nickel.  Both scars were superficial, well healed, and non-tender.  The scars did not cause any restriction of motion.  There was no evidence of varicose veins in either lower extremity and there was no diminution of peripheral pulses.  His gait was perfectly normal.  The diagnosis was superficial scars, mildly symptomatic without objective evidence of muscle, arterial or venous incompetency of the lower extremities.  

On VA neuropsychiatric examination in 1970 the Veteran reported having sustained fragment wounds of the legs in combat in Vietnam.  He reported that he could not do any heavy lifting.  

VA treatment records show that the Veteran was seen in 1970 for warts on some of the fingers of his left hand. 

VA outpatient treatment (VAOPT) records show that beginning in 2004 the Veteran received treatment for a skin disorder.  In September 2004 it was noted that the Veteran reported having had aching and cramping in his legs which had increased in recent years, and sometimes caused him to limp.  On examination, despite the scars on his legs, his muscle development and range of motion of both lower extremities were normal.  

The Veteran filed his claim for increased ratings for the fragment wounds of each lower extremity on October 7, 2005.  In another statement later that month he reported that his leg wounds had worsened and now the pain medication which he took no longer seemed to help.  He had to walk a lot in his job and at night he had cramps in his legs.  

On VA examination in November 2005 the Veteran reported that his scars did not hurt and there had been no breakdown, opening or ulceration of the scars.  They had not become infected and had not swollen.  He had some problems with aching in his legs, especially in the last year since his prostate surgery.  He had aching upon walking up stairs, and would get cramps in his legs.  He reported that the scars did not bother him.  He did not have any numbness or other symptoms related to the scars.  

On examination each scar was flat and the same color as the surrounding skin.  The scars were non-tender and were not fixed.  There was no breakdown of the skin and no keloid formation.  The scars did not cause interference with movement or function.  The diagnosis was scars of both lower legs as residuals of shell fragment wounds.  

VAOPT records show that after an evaluation in March 2006 it was unclear how to interpret the Veteran's leg complaints and feelings of tiredness.  There was no evidence of vascular claudication but there was questionably a relationship to his lumbar disc disease.  In June 2006 a history of neurogenic claudication of the lower extremities was noted.  Several studies were conducted which yielded no clear cause of the Veteran's complaints.  Additional June 2006 records show that the etiology of his weakness of the legs was unclear.  

In an April 2007 statement the Veteran reported that physicians had informed him that his fragment wounds of his legs might be a factor in why he had aching and pain in his legs all the time.  In another statement in April 2007 he reported that after a routine check-up his primary physician had told him that he should put in a claim for his skin irritation, which caused break-out of a rash on his body, because it could be linked to Agent Orange.  

An August 2007 rating decision denied service connection for a spinal condition.  

A September 2007 VAOPT record reflects that the Veteran has had skin rashes since having been in Vietnam.  He thought that they were related to Agent Orange exposure.  

On VA psychiatric examination in February 2008 it was noted that the Veteran had a chronic skin condition.  He had worked for 36 years as a route salesman for a linen company.  

On VA examination in June 2008 the Veteran's claim file was not available for review.  It was noted that the Veteran sustained shrapnel injuries of both lower legs in Vietnam but he had no pain and had not had any breakdown of the skin.  On examination he had a diagonal, smooth, flat, and superficial scar on the anterior aspect of the right lower extremity, within the lower third.  The scar was not inflamed, ulcerated or keloid.  The color of the scar was very similar to the normal surrounding skin.  There was no induration or inflexibility of the skin in the area of the scar.  It measured 2 cms. by .25 cms. and was tender on palpation but there was no adherence damage to underlying tissue and no limitation of motion or loss of function due to the scar. 

The scar on the posterior surface of the Veteran's left lower extremity was smooth, stable, flat, and superficial.  There was no inflammation, ulceration or keloid formation.  The color of the scar was very similar to the normal surrounding skin.  There was no induration or inflexibility of the skin in the area of the scar.  It measured 2 cms. by 1.5 cms. and was tender on palpation but there was no adherence damage to underlying tissue and no limitation of motion or loss of function due to the scar. 

On VA examination in June 2008 of the muscles of the Veteran's lower extremities it was noted that there was no evidence of residual muscle injury to either leg.  Shrapnel had been removed when treated during service and he had been put on limited duty but had returned to full duty after about 30 days.  There was no associated bone, nerve, vascular or tendon injury.  He complained of pain but there was no decreased coordination or increased fatigability.  There was no weakness or uncertainty of movement.  He complained that the areas injured were mildly tender to touch.  There were no flare-ups of muscle injury residuals.  Muscle function was normal in terms of comfort, endurance, and strength sufficient to perform the activities of daily living.  The diagnosis was that there was no evidence of residual muscle injury to either leg.  Insofar as muscular damage associated with the in-service injuries, the examiner determined that there was no significant occupational effect and no effect as to his usual daily activities. 

In a September 2008 letter the Veteran reported having been treated for skin problems after serving in Vietnam. 

VAOPT records in 2008 reflect treatment of the Veteran for, in pertinent part, psoriasis.  

In VA Form 9 received in March 2009 the Veteran reported (on the reverse side) that he was treated during service for a skin condition on his arms, back, stomach, and legs.  He had been quarantined and a cream had been applied daily.  However, the skin problem never went away.  His physicians at that time had said that it was not psoriasis because it did not itch.  He now had a rash all of the time.  

On VA Form 21-4142, Authorization and Consent to Release Information, received in September 2010 the Veteran reported having been treated at a military medical facility upon his return from Vietnam in 1969, where he had been quarantined.  

On VA dermatology examination in October 2010 the Veteran's claim file was reviewed.  STRs and VA records though the 1970s show no skin disorder other than warts on some of his fingers in 1970.  A June 2004 VA medical record noted that while he had no rashes or lesions he did get psoriasis during the winter months.  The Veteran reported that during service he had had a red rash on his arms and trunk, for which he had been quarantined.  He had been given a topical cream but that the rash returned after he stopped using the cream.  Since then, whenever he got hot and sweaty the rash would flare-up, even though he had not had treatment for it for many years after service.  He reported that several years ago a physician had told him that it was psoriasis but more recently his physician had told him that it was not psoriasis.  

After an examination the diagnosis was "[t]inea versicolor (pityriasis versicolor)."  The examiner stated that this diagnosed disorder was not considered presumptive or directly related to Agent Orange.  The current condition did not involve his feet but did involve his trunk and extremities.  He did not have any evidence of a skin condition on entry into service and, thus, there was no aggravation of a pre-existing condition.  It was not as likely as not that the current skin condition was related to his military service.  The examiner, however, did not provide a rationale for this determination.

On VA examination of the Veteran's muscles in October 2010 the Veteran's medical records and claims file were reviewed.  There was an extensive recitation of the contents of numerous medical records from 1966 to 2006.  This included a lumbosacral MRI in June 2006 which revealed mild degenerative disc bulging from L2 to S1.  Also, electrodiagnostic testing in October 2006 that revealed no evidence of a significant generalized peripheral polyneuropathy of the lower extremities or evidence of an active motor radiculopathy in the myotomes of L3 thru S1.  At the time of the electrodiagnostic testing it had been noted that the Veteran had symptomatically progressive lower extremity weakness without apparent neuropathic or vascular etiology.  On the current examination it was reported that he had pain that shot from the low back into his legs and this was the same type of pain that he got when walking up stairs or an incline.  He would also get cramps in the calves and the back of the thighs.  The inside of both knees felt numb after lying or sitting for a while.  There had been a progressive onset of these symptoms. 

After reviewing the Veteran's claims file, the examiner determined that the in-service shrapnel injuries had not caused any bone, nerve, vascular or tendon injuries.  He had pain in his legs but no decreased coordination, increased fatigability, weakness or uncertainty of movement.  He did not have pain in the wound areas but they could at times be tender to touch.  He had no flare-ups of muscle injury residuals.  

On physical examination the Veteran had no muscle injury and no intermuscular scarring.  Muscle strength for hip flexion and extension and for knee flexion and extension, bilaterally, was 5/5 but he got pain in both calves with the testing.  Bending at the hips increased the pain in the calves.  He had pain in both calves with straight leg raising.  Each calf hurt with dorsiflexion and plantar flexion of the ankle.  He could walk on his heels but had pain in both calves.  Dorsiflexion of each ankle was to zero (0) degrees and left plantar flexion was to 34 degrees and it was to 38 degrees in the right ankle.  The examiner determined that there was no residual damage of the nerves, tendons, bony, deep fascia or muscles and no bony damage, as a result of the shrapnel wounds.  There was no limitation of motion of any joint due to muscle disease or injury.  The wound to the left leg was on the posterolateral aspect and about 8 cms. above the ankle and the wound on the anteriomedial aspect of the right leg, was about 3 cms. above the medial malleolus.  X-rays disclosed no bony injury of either ankle and no metallic foreign bodies, although there were tiny spurs of the plantar surface of each calcaneus.  

It was reported that the Veteran was currently employed on a full-time basis but had not lost any work during the last 12 months.  The diagnosis was status post fragmentation wounds to both legs, with residuals of small superficial scars on each leg.  The examiner determined that there was no significant general occupational effect and no effect on his usual daily activities.  

The examiner commented that there was an effect upon the Veteran's ability to work due to pain in his back and legs, but the areas described were the anterior thighs and down the front of the legs.  There was also an effect upon his usual daily activities from the back and leg pain but, again, not in the area of the fragmentation wounds.  The areas of his legs affected by the fragmentation wounds had not interfered with his ability to do his work.  Moreover, the wounds did not cause muscle damage, there were no retained foreign bodies, and the scars were superficial and without underlying muscle or nerve damage.  They did not cause weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy.  The disabling problem that he was experiencing with his legs was unrelated to his wounds and was as yet not entirely diagnosed.  There was no nerve damage from the fragment wounds and his current symptoms, except for some tenderness in the area of the scars, were unrelated to his scars.  

On VA examination in October 2010 of the Veteran's scars of the lower extremities, the scar on the anteromedal aspect of the Veteran's right lower extremity was about 3 cms. from the medial malleolus.  It was linear, flat, non-adherent, and the same color as the surrounding flesh.  It was hypersensitive with tenderness of the surrounding area.  There were reports of pain but no skin breakdowns. The scar was painful to touch and superficial but not inflamed or keloid and there was no edema.  There were no other disabling effects due to that scar. 

The scar on the posterolateral aspect of the Veteran's left lower extremity was about 8.5 cms. proximal to the ankle.  It was oval, slightly depressed, non-adherent, and the same color as the surrounding tissue.  There were reports of pain but no skin breakdowns.  

The diagnosis was scars, status post fragmentation wound of each lower leg.  It was noted that the Veteran had not lost any time from work in the last 12 months.  There was no significant occupational impact and no effect on his usual daily activities. 

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  A showing of in-service chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If not established, a showing of continuity of symptoms after service discharge is required.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303. 

Even without medical nexus evidence, there may be a showing a continuity of symptomatology which requires a showing (1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: chronicity and continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document."  Savage, 10 Vet. App. 488, 496-97 (1997); (2) evidence of postservice continuity of the same symptomatology (lay testimony may be competent to show postservice continuity of symptomatology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495 (1997); 38 C.F.R. § 3.303.  As to the third element, competent evidence establishes a nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81- 86 (2006).  

It need not be shown that the disability was present or diagnosed during service but only that there is a nexus between the current condition and disability during military service, even if first diagnosed after service, on the basis of all the evidence, including pertinent service medical records.  This can be shown by establishing that the disability resulted from personal injury or disease incurred in the line of duty.  38 C.F.R. § 3.303(d); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

The Federal Circuit in Haas found that VA's interpretation as requiring physical presence within Vietnam, or the territorial waters of Vietnam in order to be entitled to the presumption of herbicide exposure is not plainly erroneous or inconsistent with the language of 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. Peake, 525 F.3d 1168 (Fed.Cir. 2008). 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active military service, chloracne will be presumed to have been incurred in service, even if there is no record of such disease during service, if it manifested within one year of the date of that veteran's last exposure to an herbicide.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 (2007). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Analysis

It is undisputed that the Veteran had actual duty in the Republic of Vietnam and this is consistent with the April 2005 rating decision which granted service connection for residuals of a radical prostatectomy, as due to prostate cancer which was presumptively associated with in-service herbicide exposure.  

There is contemporaneous clinical evidence that the Veteran has been treated for a skin condition since 2004.  However, this was more than 30 years after his last exposure to herbicides in Vietnam, inasmuch as he was discharged from military service in June 1970.  In this regard, neither psoriasis nor the recent diagnosis of tinea versicolor are diseases which are presumptively associated with exposure to herbicides.  Nevertheless, the Veteran may otherwise establish entitlement to service connection on the basis that either was incurred in service.  Combee, at 1042.  

Thus, the dispositive matter is whether the Veteran had either psoriasis or tinea versicolor which had its onset as a chronic disease during service.  In this regard, continuity of symptomatology can also establish the required nexus element.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).   

The Veteran has reported that treating medical personnel during and after service have variously informed him that he did and that he did not have psoriasis.  However, it is clear from the record that these comments by treating medical personnel addressed the appropriate diagnosis of the Veteran's skin disability and not whether he actually had a skin disability.  In this case, the recent VA dermatology examination in 2010, while helpful in setting forth an extensive recitation of the evidence on file, yielded a diagnosis of tinea versicolor.  By doing so, a diagnosis of psoriasis was, by a process of exclusion, ruled out.  

Thus, the evidence as a whole establishes that the Veteran's current skin disability is tinea versicolor and not psoriasis.  On the other hand, the recent VA dermatology examination in 2010 yielded an opinion that the tinea versicolor was not as likely as not related to his military service.  Unfortunately, no rationale was given for this opinion nor does any rationale otherwise appear to be suggested in the examination report.  To this extent, the opinion rendered at the time of the 2010 VA dermatology examination is inadequate.  To be probative a medical opinion or examination report must contain (1) a clear conclusion, (2) be based on supporting data, and (3) set forth a reasoned medical explanation connecting the two.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

There is a line of reasoning in some cases by the United States Court of Appeals for Veterans Claims (Court) that if a medical opinion is inadequate it constitutes non-evidence.  See generally Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Although the Court has at times described ambiguous or non-conclusive medical opinions as "non-evidence," the Federal Circuit has repeatedly stated that 38 C.F.R. § 3.303(a) requires VA adjudicators to consider all evidence of record and, so, inconclusive medical opinions simply provide neither positive nor negative support and is not probative one way or another.  See Hogan v. Peake, 544 F.3d 1294, 1297 (Fed.Cir. 2008) (observing that it was "troubling" to refer to medical statements as "non-evidence"); Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) (explaining the Veterans Court use of the term "non-evidence" was for the limited purpose of describing a single inconclusive medical statement in Perman v. Brown, 5 Vet. App. 237, 241 (1993)).  

Because the 2010 VA dermatology examination is inadequate the Board finds that the opinion that the tinea versicolor is not related to the Veteran's military service to be entitled to no probative value.  Accordingly, the Board must next address whether service connection may be established by the alternative means of there being continuity of symptomatology. 

As to continuity of symptomatology, the fact that the Veteran has not continuously sought dermatological treatment since service, and here such treatment only began in 2004, while a factor for consideration, is not dispositive.  This is because it is the continuity of symptomatology and not continuity of treatment that is required.  However, the absence of contemporaneous evidence of continuous dermatological symptoms requires that the Board address the competence and credibility of the Veteran's statements of in-service and post-service dermatological symptoms.  

In considering lay evidence, there is a two-step analysis with the first step being whether the disability is the type as to which lay evidence is competent, i.e., that which is personally observable.  As to competency, lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir. 2007).  

In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) the Federal Circuit "flatly rejected the view that 'competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  If the disability is of the type for which lay evidence is competent, the Board must weigh that evidence against the other evidence of record in making its determinations regarding the existence of service connection.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (citing Buchanan v. Nicholson, 451 F.3d. 1331, 1336-37 (2006)). 

If competent, the second step is to address credibility by weighing that lay evidence against the other evidence of record-including whether the claimant has or has not provided any in-service record documenting in-service disability.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed. Appx. 336, 2009 WL 524737 (C.A. Fed.); Jandreau, Id., (shoulder dislocation); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (varicose veins); Clyburn v. West, 12 Vet. App. 296, 302 (1999) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flat feet).   

As to credibility of lay evidence, the absence of contemporaneous medical evidence may be weighed against the lay evidence but lay evidence may not be found to lack credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1372, 1337 (Fed.Cir. 2006).  See also 38 C.F.R. § 3.159(a)(2) (defining competent lay evidence) and Layno v. Brown, 6 Vet. App. 465, 471 (1994).  In assessing the credibility of lay evidence many factors may be weighed, e. g., statements made when first seeking treatment (which are generally more credible); recognition of the difficulties of remembering specific dates or events that happened long ago; absence of other corroborating evidence; facial plausibility; internal consistency and consistency with other evidence; impeached by a showing of interest, bias, inconsistent statements; and to a certain extent, bad character.  Generally see Pond v. West, 12 Vet. App. 341, 346 (1999); Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir. 2000); Jordan v. Principi, 17 Vet. App. 261, 275 (2003); and Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

However, the Board must first observe that as to the Veteran's participation in combat, 38 U.S.C.A. § 1154(b) provides that in the case of a combat a veteran's lay or other evidence of service incurrence or aggravation is sufficient proof of the occurrence of an event, but this addresses what happened during service and not the questions of either the existence of current disability or nexus to service.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir. 2009) (finding that 38 U.S.C.A. § 1154(b) does not require controlling weight be given to testimony as to the cause of a combat veteran's death).  

In this case the STRs are negative for disability of the Veteran's skin.  However, no inference can be drawn from this for two reasons, first he participated in combat (having sustained his service-connected fragment wounds in combat) and since the report of the service discharge examination is not on file it must be concluded that the STRs are incomplete. 

Where the SMRs are incomplete, the obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  But, this does not lower threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  In other words, the legal standard for proving a claim is not lowered; rather, the Board is obligated to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, the absence of some of the STRs due to a 1973 fire at the National Personnel Records Center (NPRC) does not create an adverse-presumption rule.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  

Here, while the record does not reflect that the STRs are incomplete due to the 1973 NPRC fire, the same principle of a heightened duty to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule is applicable because the STRs are, in fact, incomplete regardless of the cause thereof.  Generally see also the concurring opinion of Judge Lance in Kahana v. Shinseki, No. 09-3525, slip op. at 8 (U.S. Vet.App. June 15, 2011) (in cases involving combat, VA is prohibited from drawing an inference from silence in the STRs).  

On the other hand, the Veteran is competent to attest to his having had dermatological symptoms during his active service, because these are observable by a layperson, and he is competent to attest to his having received treatment for skin symptoms during active service.  

Here, the Veteran's statements have been essentially consistent in reporting that he had dermatological symptoms during service and after service and that these symptoms are essentially the same.  Because he is competent to attest to the observable symptoms of his skin, the Board finds that in the absence of the Veteran's complete STRs, and in considering the nonprobative VA opinion in 2010, the Veteran's participation in combat in Vietnam, and his credible statements that he had dermatological symptoms during his active service, the Board concludes that the Veteran experienced the same skin symptoms in service as found on the formal VA dermatological evaluation in 2010.  

Thus, with the favorable resolution of doubt, service connection for tinea versicolor is warranted.  Conversely, service connection for psoriasis is not warranted, as a review of the totality of the evidence demonstrates that a diagnosis of psoriasis was not appropriate at any time during the pendency of the appeal, in favor of the more considered diagnosis of tinea versicolor, as explained in the October 2010 report of VA dermatological examination.

Because the claim for service connection for tinea versicolor is granted, any failure to comply with the VCAA in connection with this claim is nonprejudicial, even though the October 2007 VCAA notice letter was fully compliant with the VCAA requirements.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007) (staged ratings during the appeal of any increased rating claim).   

Effective August 30, 2002, the criteria for the evaluation of disabilities of the skin, including scars, were amended.  The criteria for evaluating scars were again amended effective October 23, 2008, but these most recent amendments are applicable only to claims received on or after October 23, 2008.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Accordingly, the only criteria which apply in this case are those that became effective August 30, 2002. 

Notes to the DCs for rating scars, 7800 through 7806, provide that a deep scar is one associated with underlying soft tissue but a superficial scar is not associated with underlying soft tissue.  

Under DC 7801 scars, other than the head, face, or neck, that are deep or that cause limited motion warrant a 10 percent rating if involving an area or areas exceeding 6 square inches (39 sq. cms.) and warrant a 20 percent rating if involving an area or areas exceeding 12 square inches (77 cms.). 

Under DC 7802 scars, other than the head, face, or neck, that are superficial and that do not cause limited motion warrant a 10 percent rating when involving an area or areas of 144 square inches (929 sq. cms.).  

Under DC 7803, scars which are superficial or unstable warrant a 10 percent rating.  Under DC 7804, scars which are superficial but painful on examination warrant a 10 percent rating.  Under DC 7805 other scars are rated on the basis of limitation of function of the affected part.  

With respect to potential functional impairment of the joints below and above the service-connected scars, under DC 7805, a 10 percent rating is warranted for moderate limitation of motion of the ankle under Diagnostic Code 5271, or for ankylosis of the subastragalar or tarsal joint in good weight-bearing position under Diagnostic Code 5272 or for malunion of the os calcis or astragalus with moderate deformity under Diagnostic Code 5273, or for impairment of the tibia or fibula, with malunion and slight ankle disability under Diagnostic Code 5262.  

Under DC 5263 genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated, a maximum 10 percent rating is assigned.  A 20 percent rating is warranted for moderate limitation of motion of the ankle under 5271 (and is the maximum rating for limitation of motion of an ankle), or for ankylosis of the ankle in plantar flexion of less than 30 degrees under Diagnostic Code 5270, or for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position under Diagnostic Code 5272, for malunion of the os calcis or astragalus with marked deformity under Diagnostic Code 5273, or for an astragalectomy under Diagnostic Code 5274, or for impairment of the tibia or fibula, with malunion and moderate ankle disability under Diagnostic Code 5262.  

Under DC 5260 (limitation of flexion of the leg), a 10 percent evaluation is warranted for flexion limited to 45 degrees.  A 20 percent evaluation is warranted for flexion limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.  Under DC 5261 (limitation of extension of the leg), a 10 percent evaluation is warranted for extension limited to 10 degrees.  A 20 percent evaluation is warranted for extension limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5261.  Normal range of motion of the knee is 0 degrees of extension and 140 degrees of flexion.  See 38 C.F.R. § 4.71, Plate II. 

Under DC 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability; a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability.  Under DC 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated cartilage, with frequent episodes of "locking," pain, and effusion into the knee joint.  

Under DC 5259 symptomatic residuals of removal of a semilunar cartilage warrant a maximum 10 percent rating.  38 C.F.R. § 4.71a, DC 5259.  Under DC 5256 favorable ankylosis of a knee, at an angle in full extension, or in slight flexion between 0° and 10° warrants a minimum rating of 30 percent.  

Under DC 5262 malunion of the tibia or fibula with slight knee disability warrants a 10 percent rating; with moderate knee disability 20 percent is assigned; and with marked knee disability a 30 percent rating is assigned.  

Right and Left Leg Scars

The evidence is irrefutable that the initial shrapnel injury during service resulted in superficial wounds to the anterior portion of the Veteran's right lower extremity and the posterior aspect of the left lower extremity; and while a foreign body was removed the left leg the injuries did not result in any involvement of the muscles, bones, vasculature or nerves.  The resultant scarring is small, the size of a dime on one leg and the size of a nickel on the other, but the scarring is and has been since the initial injury non-adherent, superficial, non-keloid, non-inflamed, and without discoloration.  There has never been, and the Veteran does not allege that there ever was, any active dermatological symptoms, such as ulceration or breakdown of the skin associated with the scarring.  Equally important, repeated VA examinations have found that the residual shrapnel wound scarring has not caused any limitation of motion of the knees or ankles or otherwise caused any functional impairment of the Veteran's lower extremities.  

While the scar of each leg is tender or painful on examination, this is encompassed in the current 10 percent ratings assigned.  The Board acknowledges that the Veteran in recent years has reported having generalized pain and weakness of both legs.  It does not appear that his complaints are limited to the legs below the knees, where he sustained the shrapnel injuries but, rather, also involve both thighs.  

While a definitive etiology of the recent complaints of pain and weakness of both legs has not been established, it has been diagnostically suspected that the complaints may be associated with well-documented nonservice-connected pathology of the Veteran's lumbosacral spine.  In any event, the recent VA examinations in 2010 affirmatively establish that these complaints, which again are of recent origin, are not related to his service-connected residuals of the shrapnel wounds of the legs, including any scarring resulting therefrom.  

Because the residuals of the Veteran's shrapnel wounds are manifested only by scars, he is not entitled to an increased rating based upon any other pathology affecting the lower extremities.  Additionally, as the Veteran is already in receipt of the maximum disability rating for his scars, he is not entitled to ratings higher than the current 10 percent ratings.

The effective date of the current 10 percent ratings has been established as of the date of the June 16, 2008, VA rating examination.  The effective date of an increased rating is the date of ascertainable increase or date of receipt of claim, whichever is later, under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1); unless the ascertainable increase precedes receipt of the claim, in which case the effective date is the date of ascertainable increase if the claim is received within one year thereof under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2).  Harper v. Brown, 10 Vet. App. 125, 126 (1997).  

Here, the Veteran's claim for increased ratings was received on October 7, 2005.  In this regard, in another statement in October 2005 he reported that his leg wounds had worsened.  Although on VA examination in November 2005, he reported that his scars did not bother him, and on examination the scars were non-tender, he did report have aching and cramps in his legs.  

Nevertheless, the September 2004 VAOPT also reflects the Veteran's first complaints of aching and cramping of his legs, which he apparently attributed to his residual shrapnel scarring.  Most favorably interpreted, as required by 38 C.F.R. § 3.102, this represents the earliest evidence of an increase in disability; however, it predates the claim for increase, received on October 7, 2005, by more than one year.  Accordingly, with the favorable resolution of doubt in favor of this combat veteran, the proper effective date for the 10 percent ratings is October 7, 2005, the date of the receipt of the increased rating claim.  To this extent only, the claims for increased ratings for scars as residuals of shrapnel wounds of each leg are granted. 

Extraschedular Consideration

The Board is precluded from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance but not from considering whether a case should be referred for such a rating.  The threshold factor is, after comparing the level of severity and symptomatology with the schedular criteria, whether there is such an exceptional disability picture, in light of such factors as frequent hospitalizations or marked interference with employment (but not interference with "obtaining or retaining" employment, which is a higher standard), that the schedular rating criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed.Cir.).  

If the rating criteria reasonably describe the disability level and symptomatology, the disability picture is contemplated by the Rating Schedule and the assigned schedular evaluation is adequate.  In that case, referral for consideration of an extraschedular rating is not required.  Thun, Id.  

Because under 38 U.S.C.A. § 1155 the basis of disability ratings is the "reduction in earning capacity," any compensable rating encompasses employment interference.  Here, comparing the current disability level and symptoms to the Rating Schedule, the degree of disability is contemplated therein because a wide variety of signs, symptoms, and clinical findings are encompassed in the applicable diagnostic codes.  This is particularly true since the evidence shows no muscle, bony, vascular or neurological involvement stemming from the shrapnel wounds.  


ORDER

Service connection for psoriasis is denied.  

Service connection for tinea versicolor is granted.  

An evaluation of 10 percent but no higher for a scar as a residual of shell fragment wound of the right leg is granted since October 7, 2005, subject to applicable law and regulations governing the award of monetary benefits.  

An evaluation of 10 percent but no higher for a scar as a residual of shell fragment wound of the left leg is granted since October 7, 2005, subject to applicable law and regulations governing the award of monetary benefits.  



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


